Name: 2001/240/EC: Commission Decision of 26 March 2001 amending Decision 2001/208/EC concerning certain protection measures with regard to foot-and-mouth disease in France (Text with EEA relevance) (notified under document number C(2001) 983)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  agricultural activity;  health;  foodstuff;  Europe
 Date Published: 2001-03-27

 Avis juridique important|32001D02402001/240/EC: Commission Decision of 26 March 2001 amending Decision 2001/208/EC concerning certain protection measures with regard to foot-and-mouth disease in France (Text with EEA relevance) (notified under document number C(2001) 983) Official Journal L 086 , 27/03/2001 P. 0035 - 0036Commission Decisionof 26 March 2001amending Decision 2001/208/EC concerning certain protection measures with regard to foot-and-mouth disease in France(notified under document number C(2001) 983)(Text with EEA relevance)(2001/240/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) Following the reports of outbreaks of foot-and-mouth disease in the United Kingdom, the Commission adopted Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(4), as last amended by Decision 2001/209/EC(5).(2) Outbreaks of foot-and-mouth disease have been declared in France.(3) The foot-and-mouth disease situation in certain departments of France is liable to endanger the herds in other parts of the territory of France and in other Member States in view of the placing on the market and trade in live biungulate animals and certain of their products.(4) France has taken measures in the framework of Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease(6), as last amended by the Act of Accession of Austria, Finland and Sweden, and furthermore has introduced further measures within the affected areas, including the measures laid down in Decision 2001/172/EC.(5) Because the disease situation in France requires reinforcing the control measures for foot-and-mouth disease taken by France, the Commission by adopting, in close cooperation with the Member State concerned, Decision 2001/208/EC(7) introduced additional Community protective measures.(6) Certain categories of treated meat products of animal origin do not present a risk of spreading the disease, it appeared therefore appropriate to include provisions allowing transport of fresh meat from the restricted areas to meat processing plants in other parts of France under strict veterinary supervision for the appropriate treatment.(7) It is necessary to extent the validity of the Decision and at the same time and without prejudice to the restrictions applied in accordance with Article 9 of Directive 85/511/EEC to make provisions to adapt the status of certain restricted areas to the actual disease situation.(8) Certain references must be corrected for the sake of clarity.(9) The situation shall be reviewed at the meeting of the Standing Veterinary Committee scheduled for 27 March 2001 and the measures adapted where necessary.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Commission Decision 2001/208/EC is amended as follows:1. A new subparagraph is added to Article 2(2) as follows:"(d) fresh meat obtained from animals of susceptible species originating in the areas listed in Annex I transported under veterinary supervision to an establishment situated in France outside the areas listed in Annex I for treatment in accordance with Article 3(2)."2. In Article 3(3)(b) third indent the words "Chapter VII of Annex A" are replaced by the words "Chapter VI of Annex B".3. The date in Article 13 is replaced by "4 April 2001".4. A new Article 13a is added as follows:"1. However, as of midnight 28 March 2001, the words 'Mayenne, Orne' in Annex I should be considered deleted and the words 'All departments of mainland France except those in Annex I' in Annex II should be considered as replaced by the words 'Mayenne, Orne', if:(a) no further outbreaks of foot-and-mouth disease are reported in France before 17.00 on 28 March 2001; and(b) all the clinical examinations and laboratory tests for foot-and-mouth disease carried out in France in susceptible animals:- on all holdings where the presence of this disease has been suspected in relation to the outbreaks confirmed in France and the United Kingdom in February and March 2001, and- in each holding where susceptible animals are kept and which is located in the protection and surveillance zones established in the areas listed in Annex I following the outbreak confirmed on 13 March 2001,have given negative results.2. For the purpose of paragraph 1, on 28 March 2001 France shall inform the Commission and the other Member States on the compliance with the conditions set up in paragraph 1. In case of compliance the Member States shall amend the conditions they apply to trade so as to bring them in line with this Decision."Article 2This Decision is addressed to the Member States.Done at Brussels, 26 March 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 62, 2.3.2001, p. 22.(5) OJ L 76, 16.3.2001, p. 35.(6) OJ L 315, 26.11.1985, p. 11.(7) OJ L 73, 15.3.2001, p. 38.